

Exhibit 10.8






Frederick C. Tuomi


Dear Frederick:


Reference is made to the Award Notice and Restricted Stock Unit Agreement by and
between you (“Participant”) and Invitation Homes Inc. (the “Company”) dated
November 16, 2017 (the “Award Notice”). Capitalized terms used and not defined
herein shall have the meaning set forth in the Award Notice.


Notwithstanding Section 1 of the Award Notice, the Time Vesting RSUs shall vest
in equal installments on each of the first three anniversaries of November 16,
2017, subject to the Participant’s continued employment through the applicable
vesting date; provided, that if the number of RSUs is not evenly divisible by
three, then no fractional units shall vest and the installments shall be as
equal as possible with the smaller installments vesting first.


Pursuant to Section 2(a) of the Award Notice, the Performance Conditions and
Performance Period for the Performance Vesting RSUs granted thereunder are set
forth below.
    
1.
Performance Conditions. The number of Performance Vesting RSUs that become
Earned RSUs shall be based on the achievement of the Performance Conditions set
forth below, with the number of Performance Vesting RSUs earned in respect of
each Performance Condition equal to (x) the target number of Performance Vesting
RSUs multiplied by (y) the Relative Weighting multiplied by (z) the applicable
Percentage of Award Earned (calculated in accordance with Section 2 hereof),
rounded down to the nearest whole share. Notwithstanding the foregoing, if INVH
TSR (i.e., total shareholder return) for the Performance Period is negative, the
Performance Vesting RSUs that would vest based on INVH TSR Relative to RMS Index
CAGR shall not vest at a level greater than target.

Performance Condition
Performance Period
Relative Weighting
Threshold Level of Achievement
Target Level of Achievement
Maximum Level of Achievement
INVH TSR Relative to RMS Index CAGR
November 16, 2017 – November 16, 2020
One-Third
[•]


[•]


[•]


Run Rate Annualized Synergies
November 16, 2017 – March 31, 2019
One-Third
[•]
[•]


[•]


Management Development and CEO Succession Plan
November 16, 2017 – November 16, 2020
One-Third
[•]
[•]


[•]





2.
Calculation of Number of Earned Units. Following the last day of the applicable
Performance Period, the Committee shall calculate the Percentage of Award Earned
with respect to each Performance Condition, based on the percentages specified
below. If actual performance with respect to any Performance Condition is
between “Threshold”



001409-0025-15355-Active.25140442.4

--------------------------------------------------------------------------------




and the “Target” or the “Target” and “Maximum” levels of achievement, the
Percentage of Award Earned shall be determined using linear interpolation (and
rounded to the nearest whole percentage point) between such numbers. In the
event that actual performance does not meet the Threshold Level of Achievement
with respect to any Performance Condition, the “Percentage of Award Earned” with
respect to such Performance Condition shall be zero. All determinations with
respect to whether and the extent to which a Performance Condition has been
achieved shall be made by the Committee in its sole discretion and the
applicable Performance Conditions shall not be achieved and the applicable
Performance Vesting RSUs shall not become Earned RSUs until the Committee
certifies by resolution the extent to which such Performance Conditions have
been met.
Level of Achievement
Percentage of Award Earned
Below Threshold
0%
Threshold
80%
Target
100%
Maximum
120%
Above Maximum
120%



3.
Unvested RSUs Forfeited. Any Performance Vesting RSUs which do not become Earned
RSUs based on actual performance during the Performance Period shall be
forfeited as of the last day of the Performance Period, except to the extent set
forth in the Restricted Stock Unit Agreement.

4.
Vesting of Earned RSUs. Any Performance Vesting RSUs that become Earned RSUs
shall become vested on November 16, 2020 and shall be settled in accordance with
the terms of the Restricted Stock Unit Agreement, contingent on the
Participant’s continued employment with the Company through such date.

5.
Definitions. For the purposes of the Award Notice:

a.
“Beginning Share Price” with respect to the Performance Period shall mean the 20
day trailing average closing stock price as of (but excluding) the first day of
the Performance Period (subject to adjustment in accordance with Section 14 of
the Plan).

b.
“CAGR” shall mean compounded annual growth rate, and shall be expressed as a
percentage (rounded to the nearest tenth of a percent 0.1%) and shall be
calculated for a performance period using the following formula:

invhtuomirsusidelette_image1.gif [invhtuomirsusidelette_image1.gif]






--------------------------------------------------------------------------------




c.
“CEO Succession Plan” means a subjective ranking determination by the
Compensation Committee in its sole discretion between 1 and 5 (with 1 as the
lowest and 5 as the highest) as to the Company’s succession preparedness, as of
the end of the Performance Period.

d.
“Ending Share Price” with respect to the Performance Period shall mean the 20
day trailing average closing stock price through (and including) the last
trading day of a Performance Period.

e.
“INVH TSR” shall be calculated as the CAGR, expressed as a percentage (rounded
to the nearest tenth of a percent (0.1%)), in the value per Share during the
Performance Period due to the appreciation or depreciation in the price per
Share and dividends paid during the Performance Period, assuming dividends are
reinvested on their respective ex-dividend dates, and calculated using the
Beginning Share Price and the Ending Share Price.

f.
“INVH TSR Relative to RMS Index CAGR” in respect of the Performance Period shall
mean the INVH TSR for the Performance Period, less the RMS Index CAGR for the
Performance Period. For the avoidance of doubt, the intent of the Committee is
that RMS Index CAGR over the Performance Period be calculated in a manner
designed to produce a fair comparison between the Company’s annualized TSR
percentage and the RMS Index CAGR for the purpose of determining INVH TSR
Relative to RMS Index CAGR.

g.
“RMS Index CAGR” shall be calculated as the CAGR, expressed as a percentage
(rounded to the nearest tenth of a percent (0.1%)), in the value of the MSCI US
REIT Index during the Performance Period due to the appreciation or depreciation
in the index during the Performance Period, but using (x) the 20 day trailing
average closing price of the index as of (but excluding) the first day of the
Performance Period and (y) the 20 day trailing average closing price of the
index through (and including) the last trading day of a Performance Period.

h.
“Run Rate Annualized Synergies” means the annualized net cost savings achieved
in connection with the merger of the Company with Starwood Waypoint Homes, as
determined by the Compensation Committee in its sole discretion and measured
through the end of the Performance Period.











--------------------------------------------------------------------------------









Sincerely,


Invitation Homes Inc.




/s/ Mark. A. Solls
By: Mark A. Solls
Its: Executive Vice President and Chief Legal Officer


Acknowledge and Agreed:


/s/ Frederick C. Tuomi
By: Frederick C. Tuomi


